Citation Nr: 1641732	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-18 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and service-connected diabetes mellitus.

2.  Entitlement to service connection for a bladder disorder, to include benign prostate hypertrophy, and to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1967 to June 1969 and served in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board denied this claim in a December 2012 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in September 2013.

This appeal was previously before the Board in June 2014 and July 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the July 2015 remand, VA obtained addendum opinions with regard to both claims on appeal in January 2016.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the January 2016 opinions are inadequate for the purposes of both claims on appeal, a remand is warranted to obtain adequate nexus opinions.

The Veteran contends that both disorders were incurred, at least in part, as a result of his presumed exposure to herbicides while serving in Vietnam.  On this theory of causation, the January 2016 VA examiner's opinion is based heavily, if not entirely, on the fact that the claimed disorders are not among those for which service connection is presumed given presumptive exposure to herbicides.  See 38 C.F.R. 3.309(e)(2015).  However, despite the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual, direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The examiner on remand should therefore opine as to the possibility of service connection, notwithstanding the presumptive regulations.

The January 2016 examiner's opinion with regard to a nexus between the Veteran's hypertension and service-connected diabetes mellitus was based in part on an inaccurate factual premise.  While opining that diabetes mellitus did not cause hypertension, the examiner noted that the Veteran's diagnosis of hypertension predated his diagnosis of diabetes mellitus.  This is incorrect.  A September 1989 VA treatment record notes "new onset diabetes mellitus" and the earliest possible onset date raised by the record for hypertension is in a July 2009 record which lists a hypertension diagnosis in 1998.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner's opinion with regard to a nexus between hypertension and diabetes mellitus is also based in part on the Veteran having "normal renal function."  The examiner did not mention a November 2007 VA treatment record that noted nephropathy due to a Micral test result of 62.  The parties before the Court specifically noted this record and deemed a prior examination report inadequate for failing to consider it.  

For all of the above reasons, the January 2016 addendum opinions are inadequate for rating purposes and remand is warranted to obtain adequate opinions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.

2.  The Veteran should be afforded an additional review by an appropriate VA examiner of his medical records, to include an additional examination if indicated, to determine the current nature and etiology of any hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed if pertinent records are not on file.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current hypertension had its origin in service or is in any way related to the Veteran's active service, including as a result of herbicide exposure or if it was caused or aggravated (i.e., permanently worsened beyond the normal progression) by service-connected diabetes mellitus.  The examiner is advised that service connection can be established due to herbicide exposure by proof of causation, even if a disorder is not one for which service connection is presumed.  The examiner should discuss the latest findings from the National Academies of the Sciences (as noted in the Board's July 2015 remand) regarding the possibility of a relationship between herbicide exposure and hypertension.  The examiner should also discuss the September 1989 VA treatment record noting "new onset diabetes mellitus" and the Veteran's Micral test results, including a November 2007 VA treatment record noting nephropathy due to a Micral test result of 62.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.    

3.  The Veteran should be afforded an additional review by an appropriate VA examiner of his medical records, to include an additional examination if indicated, to determine the current nature and etiology of any bladder disorder, including benign prostate hypertrophy.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed if pertinent records are not on file.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current bladder disorder, including benign prostate hypertrophy, had its origin in service or is in any way related to the Veteran's active service, including as a result of herbicide exposure.  The examiner is advised that service connection can be established due to herbicide exposure by proof of causation, even if a disorder is not one for which service connection is presumed.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.    

4.  The AOJ must ensure that the examiners' reports comply with this remand and answer the questions presented in the request.  The AOJ must also ensure that the examiners document consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If any report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

5.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant the benefits, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




